Citation Nr: 0327755	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
endometriosis.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO denied entitlement to service 
connection for residuals of endometriosis and a skin 
condition.  

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Management Center (VBA AMC).  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

During her April 2003 personal hearing, the veteran referred 
to treatment that she has received for various conditions.  
Apparently, the veteran's service medical records are not 
available.  

In the rating action on appeal, the RO reported that the 
veteran's records were transferred to the RO located in Los 
Angeles, California when the veteran was discharged from Fort 
Irwin.  However, after conducting a search for the records, 
the RO in Los Angeles reported that they did not have the 
records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
must make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  Therefore, the appropriate steps should be taken to 
make another attempt to obtain the veteran's service medical 
records.  The Board notes that with regard to records from a 
Federal department or agency, the new law requires that 
"efforts to obtain those records shall continue until they 
are obtained unless it is reasonably certain that the records 
do not exist or that further efforts to obtain them would be 
futile."  (emphasis added).  Documentary evidence that 
further efforts would be "futile" is not currently included 
in the claims folder.  Therefore, the efforts to obtain the 
any VA or other government agency records, if they are 
ultimately are not available, the RO must secure written 
evidence to that effect, and provide appropriate notice in 
accordance with the VCAA.  

The veteran was afforded VA examinations in September 2000.  
A review of the examiner's comments in the opening paragraph 
of the September 1, 2000 gynecological examination report 
suggests that the examiner did not have an opportunity to 
review the available records.  Also, all of the reports 
associated with the file are devoid of opinions regarding a 
relationship between the claimed conditions and the veteran's 
service.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the VCAA, a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, the veteran should be afforded 
the appropriate examinations.  

In May 2003, additional evidence was submitted without the 
proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2002). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should attempt to secure 
the veteran's service medical records 
through official channels.  All attempts 
to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
the service medical records the VBA AMC 
is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Once the above action has been 
accomplished, the veteran should be 
afforded VA special gynecological and 
dermatological examinations to determine 
the nature, etiology and severity of her 
residuals of endometriosis and skin 
conditions.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of their 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  The 
appropriate examiner must opine as to 
whether or not any current residuals of 
endometriosis and any diagnosed skin 
conditions were incurred during service, 
or if pre-existing service, was/were 
aggravated thereby.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinions 
cannot be provided that fact should be 
noted and detailed explanations provided 
explaining why securing the opinions is 
not possible.  The examination reports 
should be typed. 

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for residuals of 
endometriosis and a skin disorder.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
July 2002 statement of the case  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of her claims for service connection.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


